DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/27/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-10 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/08/2021 and 03/31/2022 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2010/0233453 A1) in view of Shimamoto et al. (US 2014/0349124 A1 cited in IDS).

Regarding claims 1-10, Hashimoto disclose an intermediate film for a laminated glass comprising PVB layer 34A (second layer), EVA layer 33 (first layer) and PVB layer 34B (third layer) (see Figure 3 and paragraph 0073). The EVA layer comprises ethylene/vinyl acetate copolymer (see Abstract). The PVB layers can comprise a plasticizer (see paragraphs 0084, 0105). The EVA layer can also comprise a plasticizer (see paragraph 0113 and paragraph 0126). The intermediate layer is sandwiched between glass pates 31A (first component for laminated glass) and 31B (second component for laminated glass) (see Figure 3 and paragraph 0073). Accordingly, Hashimoto disclose a laminated glass.
Hashimoto does not disclose the EVA layer contains a compound having a softening point of 70 C or more and 200 C or less. Hashimoto does not disclose a loss tangent tanof the first layer as presently claimed.
Shimamoto et al. disclose an interlayer comprising a first layer 2, a second layer 3 and a third layer 4, wherein the first layer comprises a thermoplastic resin, a plasticizer and a tackifier, the second layer comprises a thermoplastic resin and a plasticizer and the third layer comprises a thermoplastic resin and a plasticizer (see Abstract, Figure 1 and paragraphs 0029, 0031, 0035, 0036). The first layer containing a tackifier has a more favorable adhesive force to the second and third layers, and further enhances the penetration resistance of laminated glass and sound-insulating property of laminated glass (see paragraph 0087). The tackifier can be rosin resin such as KE-311 (see paragraph 0088, 0123). KE-311 is identical to a compound having softening point of 95 C utilized in the present invention (see paragraph 0123 of published application).
In light of motivation for using first layer comprising a tackifier KE-311 disclosed by Shimamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the tackifier in the EVA layer (i.e. first layer) of Hashimoto in order to provide a more favorable adhesive force to the second and third layers, and further enhances the penetration resistance of laminated glass and sound-insulating property of laminated glass, and thereby arrive at the claimed invention.
Hashimoto in view of Shimamoto et al. do not disclose a loss tangent tanof the first layer as presently claimed. However given that the first layer of Hashimoto in view of Shimamoto et al. is identical to that presently claimed, it is inherent or obvious that the first layer has loss tangent tan as presently claimed.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that Shimamoto et al. is directed to an interlayer film that includes a first layer comprising a polyvinyl acetal resin (see claim 1 and paragraph [0024] of Shimamoto et al.) The use of a polyvinyl acetal resin layer is essential in Shimamoto et al. Thus, Shimamoto et al. also fails to teach or suggest, “the first layer containing a resin other than a polyvinyl acetal resin’.
As set forth above, Hashimoto already disclose a first layer comprising an ethylene vinyl acetate resin, i.e. resin other than polyvinyl acetal resin. Shimamoto et al. has only been used to teach a tackifier in the middle layer comprising a thermoplastic resin (i.e. first layer) in order to improve adhesive force to outer layers (i.e. second layer and third layer) and enhance penetration resistance of laminated glass and sound-insulating property of laminated glass. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Applicants argue that moreover, unexpected and superior results are achieved because the interlayer film for laminated glass according to the present invention has the above-described configuration. In particular, as noted above, it is possible to enhance the sound insulating properties of the laminated glass prepared with the interlayer film for laminated glass according to the present invention, as evidenced by a comparison of Examples 8-18 of the present specification with Comparative Examples 1 and 2 of the present specification (see paragraph [0024] and Tables 1, 2, and 4 of paragraphs [0227], [0228], and [0232] of the present specification).
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite first layer containing a specific resin other than a polyvinyl acetal resin, while the present claims recite first layer containing any resin other than a polyvinyl acetal resin, (ii) the examples recite first layer having a specific glass transition temperature, while the present claims recite first layer having broad glass transition temperature, and (iii) the examples recite a specific layer structure (three-layer structure), while the present claim broadly recite one-layer structure or two or more-layer structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787